DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 30 August 2021 has been entered.

Allowable Subject Matter
Claims 1-2, 4-6, 16-25 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a headlight module comprising: a first optical element including a first incident surface for receiving the first light, a second incident surface having a tubular shape and connected to an outer periphery of the first incident surface, a first reflecting surface located on an outer peripheral side of the second incident surface, and a first emitting surface for emitting condensed first light; and a second optical element including a third incident surface for receiving the condensed first light, a second reflecting surface for reflecting the received condensed first light, and a second emitting surface for emitting guided condensed first light reflected by the second reflecting surface along with the other limitations of the claim.

Nakaya (US 2014/0362596 A1), also considered to be a close prior art, teaches a headlight module comprising first (16) and second (18) optical elements.  Nakaya’s second optical element does not include a second reflecting surface for reflecting the received condensed first light.
Claims 4-6, 17-20, 23-25, and 30 inherit the subject matter from claim 1.
With respect to claim 2:	The prior art of record does not teach or reasonably suggest a headlight module comprising a first light source for emitting first light; and an optical element including a first incident surface for receiving the first light, a first reflecting surface for reflecting the received first light, and a first emitting surface for emitting the light reflected by the first reflecting surface, wherein the first incident surface changes a divergence angle of the first light to form a light distribution pattern, wherein the headlight module further comprises a condensing optical element for concentrating the first light emitted from the first light source, and wherein the concentrated light enters the optical element through the first incident surface.
In Nakaya, considered to be the closest prior art, the first incident surface is a condensing optical element in it’s own right and there is no motivation to add another one.
In Brendle, considered to be close prior art, comprises condensing element 9’ (which is a condensing element in it’s own right) and another optical element 11, 
Claims 16, 27-29 inherit the subject matter of claim 2.
With respect to claim 17:	The prior art of record does not teach or reasonably suggest a headlight module comprising ... wherein the optical element further includes a second reflecting surface and a third reflecting surface, wherein the second reflecting surface reflects part of the first light that enters through the first incident surface and passes through a first emitting surface side of the first reflecting surface, and wherein the third reflecting surface is located between the first reflecting surface and the first emitting surface, and reflects the light reflected by the second reflecting surface.
In Nakaya, no light is disclosed to pass through a first emitting surface side of the first reflecting surface and there is no suggestion to make it otherwise.
In Brendle, light from the second light source passes through a first emitting surface side of the first reflecting surface, however, none of the light passing through a first emitting surface side of the first reflecting surface enters through the first incident surface.
With respect to claims 18 and 19:	Claims 18 and 19 inherit the allowable subject matter from claim 17.
With respect to claim 21:	The prior art of record does not teach or reasonably suggest a headlight module ccomprising; a first light source for emitting first light; and an optical element including a first incident surface for receiving the first light, a first 
In Nakaya, the first incident surface has positive refractive power in both planes and there is no suggestion to make it otherwise.
In Brendle, the refractive power of the first incident surface in the only plane we are shown is positive, and the is no reason to believe the refractive power in the other plane is any different.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875